            Case 1:18-cv-00066-AWI-JDP Document 36 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     LARRY HENDRIX,                             1:18-cv-00066-AWI-JDP
10
                                                ORDER ADOPTING FINDINGS AND
11                 Plaintiff,                   RECOMMENDATIONS
                                                (ECF No. 35.)
12         vs.
                                                ORDER DISMISSING CASE, WITHOUT
13   ROSA GONZALES, et al.,                     PREJUDICE
14                Defendants.                   ORDER FOR CLERK TO CLOSE CASE
15

16

17

18
            Larry Hendrix (“Plaintiff”) is a current or former state prisoner proceeding pro se in this
19
     civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
20
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            On June 16, 2020, the Magistrate Judge entered findings and recommendations,
22
     recommending that this case be dismissed because of Plaintiff’s failure to prosecute. (ECF No.
23
     35.) Plaintiff has not filed objections.
24
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and proper analysis.
27

28


                                                      1
           Case 1:18-cv-00066-AWI-JDP Document 36 Filed 08/10/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.    The findings and recommendations entered by the Magistrate Judge on June 16,
 3               2020, are ADOPTED IN FULL;
 4         2.    This case is dismissed without prejudice; and
 5         3.    The Clerk is directed to close this case.
 6
     IT IS SO ORDERED.
 7

 8   Dated: August 10, 2020
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
